DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hall et al. (U.S. Patent Application Publication 2014/0086971).  Regarding Claim 1, Hall et al., hereafter “Hall,” show that it is known to carry out a method of making a medical implant (Abstract), comprising: (a) using a polymer solution to form a preform with a desired thickness around the surface of a mandrel, wherein the formed preform distinguishes an inner surface and an outer surface (Figure 4A, element 425; 0141); (b) removing the formed preform from the mandrel and (c) flipping the formed preform inside-out resulting in the inner surface of the formed preform becoming the outer surface of the inside-out flipped preform, and the outer surface of the formed preform becoming the inner surface of the inside-out flipped preform, wherein at least part of the inside-out flipped preform forms the medical implant (Figure 4B; 0142).
Regarding Claim 2, Hall shows the method of claim 1 above, including one wherein the step of forming the preform on the mandrel comprises electrospinning the polymer solution on the mandrel (0048).

flipped preform is tubular with at least one three-dimensional shaped area reflecting the inverse three-dimensional shaped area of the shaped area of the mandrel (Figure 4B).
	Regarding Claim 6, Hall shows the method of claim 1 above, including one wherein the mandrel is cylindrical and the inside-out flipped preform is cylindrical (Figure 4B).
	Regarding Claim 7, Hall shows the method of claim 1 above, including one wherein the mandrel is tubular and the inside-out flipped preform is tubular (Figure 4B).
	Regarding Claim 8, Hall shows the method of claim 1 above, including one wherein the medical implant is an artificial vessel (0043, 0076).
	Regarding Claim 9, Hall shows a medical implant product (0076).
	Regarding Claim 10, Hall shows a method of using a medical implant (0076).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall.  Hall shows the method of claim 1 above, but he does not describe the claimed shape.  However, it would have been obvious to one of ordinary skill to make Hall’s mandrel in any appropriate shape, such as that which is claimed, because configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (MPEP 2144.04 (IV)(B)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742